 



Exhibit 10.1
Summary of Compensatory Plans and Arrangements Approved April 5, 2006
On April 5, 2006, the Compensation and Equity Ownership Committee of the Board
of Directors of Harmonic Inc. (the “Company”) approved the Harmonic 2006 Bonus
Plan (the “Plan”).
The participants in the Plan include the following executive officers of the
Company:

      Name   Position
 Anthony J. Ley
   Chairman of the Board of Directors, President & Chief Executive Officer
 Robin N. Dickson
   Chief Financial Officer
 Patrick Harshman
   Executive Vice President
 Israel Levi
   Senior Vice President, Operations and Quality

The payment of bonuses under the Plan for all participants is based on
performance against revenue and operating income targets. Participant bonuses
are based 70% on operating income targets and 30% on revenue targets.
In addition, a minimum threshold must be exceeded for each component before any
bonus payment is made for that component. In the event that the target metrics
are surpassed, a participant in the Plan may be awarded a bonus payment up to a
maximum of 200% of such participant’s target bonus, subject to the limitation
that total awards made under the plan may not exceed 20% of operating income.
The target bonus of Anthony J. Ley is 80% of base salary. The target bonus for
each other executive officer is 60% of base salary.
The final bonus for each participant, including executive officers, calculated
as described above, is subject to downward adjustment, based upon performance
against individual performance objectives.
Participants in the Plan must remain employed through the date that the bonus is
paid in order to qualify for a bonus payment. Harmonic, at its sole discretion,
retains the right to amend, supplement, supersede or cancel the Plan for any
reason, and reserves the right to determine whether and when to pay out any
bonus amounts, regardless of the achievement of the performance targets.

 